               Case 1:20-cv-03697-VEC Document 9
                                               8 Filed 06/19/20
                                                       06/18/20 Page 1 of 2

  Hunter & Kmiec                               Attorneys at Law
  hunterkmiec.com                             James A Hunter                  Keenan D Kmiec
                                              255 West 94th Street, No. 10M   14020 Old Harbor Lane, No. 107



MEMO ENDORSED
                                              New York, New York 10025        Marina Del Rey, California 90292
                                              t 646 666 0122                  t 917 859 7970
                                              f 646 462 3356                  f 646 462 3356
                                              hunter@hunterkmiec.com          kmiec@hunterkmiec.com
                                              admitted in new york only       admitted in california and dc only


                                                                        USDC SDNY
                                                                        DOCUMENT
        June 18, 2020                                                   ELECTRONICALLY FILED
                                                                        DOC #:
        The Honorable Valerie E. Caproni                                DATE FILED: 6/19/2020
        United States District Judge
        The U.S. District Court for the Southern District of New York
        40 Foley Square, Room 240
        New York, New York 10007
        E-Mail: CaproniNYSDChambers@nysd.uscourts.gov

        BY ECF

               Re:      Donoghue v. National Health Investors, Inc.
                        No. 20-cv-3697 (VEC) (OTW) (S.D.N.Y. filed May 13, 2020)
                        Request for Adjournment of June 26 Conference

        Dear Judge Caproni:

                I am one of the attorneys for the Plaintiffs in the case referred to above. The
        Court has scheduled an initial pretrial conference in our case for June 26, 2020. I write
        on the Plaintiffs’ behalf to request an adjournment of the conference to give the
        Defendants additional time to engage litigation counsel and review the parties’ proposed
        pre-conference submissions.

                Plaintiffs’ complaint was filed on May 13, 2020. The Defendants agreed to waive
        service of the summons last week, and their executed waivers were filed with the Court
        on June 10, 2020. See Dkt. Nos. 6-7. Their counsel have not yet entered appearances.
        On June 17, 2020, I sent corporate counsel for Nominal Defendant National Health
        Investors, Inc. (“NHI”) an e-mail with a copy of the Court’s Notice of Initial Pretrial
        Conference dated May 14, 2020 [Dkt. No. 4] and drafts of the joint letter and proposed
        case management plan referred to therein. I asked counsel to forward the documents to
        whoever may be representing Defendant Eric L. Mendelsohn. An attorney for NHI
        responded to my e-mail notifying me that the Defendants had not yet engaged litigation
        counsel and were unable to comment on the proposed submissions on such short notice.
      Case 1:20-cv-03697-VEC Document 9
                                      8 Filed 06/19/20
                                              06/18/20 Page 2 of 2



The Honorable Valerie Caproni
June 18, 2020
Page 2


        In order to give the Defendants additional time to retain litigation counsel and
comment on the proposed submissions, Plaintiffs respectfully request a brief adjournment
of the June 26 conference. I understand that all counsel would be available for a
conference on any of the following dates: July 10, 2020, July 17, 2020, and July 24,
2020. In keeping with the schedule laid out for the June 26 conference, we propose that
the parties’ pre-conference letter and draft case management plan be filed no later than
eight days before the rescheduled conference. No prior requests for adjournment have
been made or denied, and no parties object to the relief requested.

                                Respectfully submitted,
                                             subm
                                                miitttteed,



                                James
                                  m s A. Hunter
                                Jame

Copies by E-Mail:

David Lopez, Esq., davidlopezesq@aol.com
Miriam D. Tauber, Esq., miriamtauberlaw@gmail.com
Alan L. Dye, Esq., alan.dye@hoganlovells.com
Dennis H. Tracey III, Esq., dennis.tracey@hoganlovells.com



                                         Application GRANTED. The initial pretrial conference
                                         is adjourned to July 24, 2020 at 10:00 a.m. The parties'
                                         joint submissions are due by July 16, 2020.
                                        SO ORDERED.




                                        HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE                     6/19/2020
